DETAILED ACTION
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on May 03, 2021 has been entered.

Status of Claims
Claims 1-4 and 8-19 are pending.  Claims 1 and 8-9 have been amended; new claim 19 have been added; claims 16-18 have been withdrawn; and claims 5-7 have been cancelled.  Claims 1-4, 8-15 and 19 are currently under consideration.  This Office Action is in response to the request for continued examination filed on May 03, 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Status of Withdrawn Claim Rejections
The rejection of claims 1-15 under 35 U.S.C. § 103 over YU (US 2010/0305045 A1), in view of SACCHETTI (WO 2012/090170 A1) (at par. 2-15 of the 02/04/2021 Office action), is withdrawn in light of applicant’s 05/03/2021 amendments, which now recite the components of independent claim 1 with closed “consisting of” transitional phrasing, instead of the previously open “comprising” transtional phrasing.  Applicant’s 05/03/2021 arguments are acknowledged.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):

Claims 1-4, 8-15 and 19 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
A.	Claim 1 is drawn to:
1.	([...]) A nanoparticle ophthalmic composition consisting of:
0.1% to 0.15% by weight of Perilla frutescens extract,
at least about 0.1 % by weight of sodium hyaluronate,
sodium chloride,
sodium phosphate monobasic monohydrate,
sodium phosphate dibasic anhydrous, and
water,
wherein the Perilla frutescens extract has a content of polyphenols of at least 2. 5% by weight of the total weight of the extract.
which is indefinite for reciting a “nanoparticle opthalmix composition,” thereby rendering the metes and bounds of the claim unclear as to which component(s) are in “nanoparticle” form.  In this regard, it is noted that par. [0041]-[0042] of the instant published application, US 2019/0070242 A1, defines “nanoparticles” in the context of a “nanoparticle composition”:
[0041]	The composition of the present invention is a nanoparticle composition.
[0042]	With the term “nanoparticles” are meant lipid particles, such as liposomes or micelles.  Said nanoparticles are known in the art as carriers of pharmaceutical active ingredients [see for example Pulliero et al., Carcinogenesis, 36(3):368-77 (2015)].
while par. [0077]-[0080] of the instant publication describes an exemplary lipid nanoparticle preparation made of a DOTMA chloride salt, cholesterol and TPGS in aqueous HEPES buffer and ethanol.  However, no component relating to the exemplary lipid nanoparticle preparation appears to be recited in independent claim 1.  Therefore, it is unclear as to whether the “nanoparticle ophthalmic composition” of claim 1 encompasses an lipid nanoparticle preparation of the instant application (which is not recited in Perilla frutescens extract, sodium hyaluronate, sodium chloride, etc.) are present in nanoparticulate form.  In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).  Subsequent claims 2-4, 8-15 and 19 depend on claim 1 and are thus, indefinite as well.
B.	Claims 8-9 and 19 are indefinite because claim 1 recites components of the instant “nanoparticle ophthalmic composition” with closed “consisting of” transtional phrasing, WHEREAS claims 8-9 and 19 recite further limitations with open “containing” transitional phrasing:
8.	([...])  A nanoparticle ophthalmic composition according to claim 1 containing from about 0.1 % to about 0.5% by weight of sodium hyaluronate hyaluronic acid or a salt thereof with respect of the total weight of the ophthalmic composition.
9.	([...])  A nanoparticle ophthalmic composition according to claim 8 containing about 0.25% by weight of sodium hyaluronate hyaluronic acid or a salt thereof with respect of the total weight of the ophthalmic composition.
[...]
19.	([...]) A nanoparticle ophthalmic composition of claim 1 containing 0.15% by weight of the Perillafrutescens extract and 0.25% by weight of sodium hyaluronate with respect to the total weight of the ophthalmic composition.
Therefore, it is unclear whether or not the metes and bound of claim 1 are open or closed to further limitations because claim 1 uses both the closed transitional phrase, “consisting of,” while also using the open transitional phrase, “containing.”  See MPEP § 2111.03 regarding transitional phrases.
C.	Claims 10-14 are indefinite in recitating, “the nanoparticles.”  There is insufficient antecedent basis for this limitation in claims 10-14 as no “nanoparticles” are clearly recited in claim 1, from which claims 10-14 depend.  See MPEP § 2173.05(e).  
Further clarification is required.


Conclusion
Claims 1-4, 8-15 and 19 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611